In a petition for rehearing appellant complains of ambiguity which, if it exists, should be removed. The case is remanded for a retrial of all the issues made by the pleadings as they stand or may be amended except that as to plaintiff's second cause of action which, *Page 359 
as the opinion states, must be considered as settled in plaintiff's favor. That does not mean that he is entitled to immediate judgment thereon but that, when the case is ultimately disposed of by judgment, it must be for him so far as his second cause of action is concerned. That issue will not be reopened.
We must decline the invitation to construe the counterclaims or pass upon the sufficiency of the answer with respect thereto. It was enough to require reversal to hold as we have that on any theory of the case the answer was sufficient to admit proof of fraud as a defense to the cause of action on the note given as a part of the contract of settlement which is attacked for fraud. With this comment the petition for rehearing is denied.